Citation Nr: 0640305
Decision Date: 10/16/06	Archive Date: 01/18/07

DOCKET NO.  98-19 684	)	DATE OCT 16 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 based on hypothetical entitlement to a total disability rating for a continuous period of at least 10 years prior to death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 1945.  He died in January 1998.  The appellant is his surviving spouse.

This case came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Baltimore, Maryland, Regional Office (RO).  In February 1996, the RO denied the veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151.  The veteran appealed that determination; however, he died prior to a decision by the Board. The appellant expressed her desire to continue the veteran's claim, and subsequently perfected an appeal of a June 1998 decision by the RO denying entitlement to accrued benefits pursuant to 38 U.S.C.A. § 1151.

A hearing was held on February 9, 1999, in Washington, DC, before the undersigned Member of the Board.  In May 1999, the Board remanded the case for additional development, to include consideration of a claim for DIC under the provisions of 38 U.S.C.A. § 1151.  In May 2000, the RO denied that claim.

In April 2001, the Board noted that the appellant had submitted a notice of disagreement with that decision and remanded the case for further development.  The requested development was completed to the extent possible.  In June 2001, the RO issued a decision confirming the previous denial of accrued and DIC benefits under 38 U.S.C.A. § 1151, denying service connection for the cause of death, and denying DIC under 38 U.S.C.A. § 1318.  The latter two issues were added to the appeal.

The Board issued a decision in October 2001 which denied the issues on appeal except the issue pertaining to compensation under 38 U.S.C.A. § 1318 which could not be resolved at that time due to a temporary stay on processing appeals relating to such claims where the decision would require a hypothetical determination of eligibility.

The appellant subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2002, the Secretary of Veterans Affairs filed a motion to remand the case to the Board.  The Court granted that motion in an order issued in February 2003.  The Board subsequently remanded the case to the RO via the Appeals Management Center in July 2003 and again in April 2004.  

In an August 2004 decision, the Board denied entitlement to service connection for the cause of the veteran's death, accrued benefits pursuant to 38 U.S.C.A. § 1151 for additional disability incurred in Department of Veterans Affairs (VA) medical facilities, and entitlement to DIC pursuant to 38 U.S.C.A. § 1151 based on a claim that the veteran's death resulted from treatment at VA medical facilities.  The Board remanded the issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 for additional development in part to include notification to the appellant of recent developments in interpretation of the regulations regarding hypothetical entitlement.  The requested development has been done, and the case has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the appellant, and has obtained all relevant evidence necessary for the equitable disposition of the veterans appeal. 

2.  The veteran was not evaluated as totally disabled from a service-connected disability for ten continuous years immediately preceding death nor was he rated totally disabled continuously after his last discharge from service in 1945 for a period of not less than five years immediately preceding death.


CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.22, 20.1106 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. (West 2002).  VCAA applies to any claim for benefits received by VA on or after November 9, 2000, as well as to any claim filed before that date but not decided by the VA as of that date.  The VCAA enhanced VA's duty to assist a claimant in developing facts pertinent to his claim, and expanded VA's duty to notify the claimant and his representative, if any, concerning certain aspects of claim development.  VA promulgated regulations that implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In this case, VAs duties have been fulfilled to the extent possible or practicable.  First, VA must notify the appellant of evidence and information necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  VA notified the appellant of the evidence necessary to establish entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 in letters dated in July 2003, April 2004, August 2004 and most recently in February 2006.  

Second, VA must inform the appellant of which information and evidence she is to provide to VA and which information and evidence VA will attempt to obtain on her behalf.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The appellant has been informed in the above letters that VA must make reasonable efforts to assist a claimant in obtaining all evidence necessary to substantiate a claim, such as medical records, employment records, or records from other Federal agencies.  VA further informed the appellant that as long as she provided enough information about these records, VA would assist in obtaining them, but noted that she had the ultimate responsibility to make sure that these records were received by VA.  She has repeatedly informed VA that she has no further evidence to submit.  Third, VA must request or tell the claimant to provide any evidence in the claimants possession that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This was done in the February 2006 letter to the appellant.  Further notification regarding disability rating and the effective date of any rating is not required as this decision results in a denial DIC benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In this case, because each of content requirements of a VCAA notice has been fully satisfied, any error in not providing a single notice to the appellant covering all content requirements is harmless error.  Any failure to adhere to the requirements of the VCAA has not resulted in any detriment to the appellants claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

While full VCAA notice in this case was not provided to the appellant prior to the initial adjudication by the Agency of Original Jurisdiction (AOJ) denying the claim on appeal, notice was provided by the AOJ as stated above, prior to issuance of a  statement of the case in April 2006, and prior to transfer and certification of the appellants case to the Board, and as described above the content of the notice complied or substantially complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.  Therefore, to decide the appeal would not constitute prejudicial error, as the notification requirements of the VCAA have been satisfied and the appellant has been provided a meaningful opportunity to participate in development of her claim.  

Finally, VCAA requires that VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has made reasonable attempts to obtain all relevant records.  The appellant was provided the opportunity to present argument and evidence in hearings before a hearing officer at the RO, which she declined, and before a Veterans Law Judge, which was held.  The appellant has not indicated, and the evidence does not show, that there are any unobtained records which could possibly substantiate her claim.  Therefore, no further assistance to the appellant with the development of evidence is required.  

Legal Criteria and Analysis

DIC benefits may be awarded to a surviving spouse upon the service-connected death of the veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2006).  If, as here, the veteran's death is not determined to be service-connected, a surviving spouse may still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of the veteran's own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for a service- connected disability(ies) rated totally disabling.  38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2006).  The service-connected disability(ies) must have been either continuously rated totally disabling for 10 or more years immediately preceding death, or continuously rated totally disabling for at least 5 years from the date of the veteran's separation from service.  Id.  The total rating may be schedular or based on unemployability.  38 C.F.R. § 3.22 (2006).

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 (West 2002) and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the veteran's lifetime.  38 C.F.R. § 20.1106 (2006).

Interpreting 38 U.S.C.A. § 1318(b) (West 2002) and 38 C.F.R. § 3.22(a)(2) (2006), the Court found that a surviving spouse can attempt to demonstrate that the veteran hypothetically would have been entitled to a different decision on a service-connected related issue, based on evidence in the claims folder or in VA custody prior to the veteran's death and the law then applicable or subsequently made retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In such cases, the claimant must set forth the alleged basis for the veteran's entitlement to a total disability rating for the 10 years immediately preceding his death.  Cole v. West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court decisions, VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC benefits to cases where the veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for clear and unmistakable error (CUE) in the adjudication of a claim or claims. 65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, specifically prohibits "hypothetical entitlement" as an additional basis for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that for the purpose of determining whether a survivor is entitled to "enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) (veteran required to have been rated totally disabled for a continuous period of eight years prior to death), the implementing regulation, 38 C.F.R. § 20.1106, does permit "hypothetical entitlement."

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the Federal Circuit addressed a challenge to the validity of the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 constituted an interpretive rule that did no more than interpret the requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier interpretation of the statute. 260 F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, the Federal Circuit found that the statutory language was ambiguous as to whether a "hypothetical" claim was allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also has "entitled to receive" language, as interpreted in Hix, was virtually identical to 38 U.S.C.A. § 1318, but that VA interpreted them differently.  Id. at 1379. Moreover, it found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect to interpreting 38 U.S.C.A. §§ 1311(a) and 1318. Id.  The Federal Circuit remanded the case for VA to undertake expedited rulemaking to explain the rationale for interpreting the statutes differently or to resolve the conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide that there would be no "hypothetical" determinations under 38 U.S.C.A. § 1311(a) on the question as to whether a deceased veteran had been totally disabled for eight years prior to death so that the surviving spouse could qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-17 (Apr. 5, 2002).

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), after reviewing its holding in NOVA I, the Federal Circuit observed that VA had determined that the "entitled to receive" language 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be interpreted in the same way and that 38 C.F.R. § 3.22 provided the correct interpretation.  It held that VA could properly do so and had adequately explained its rationale.  Id. at 1378.  The Federal Circuit also held that VA provided a permissible basis and sufficient explanation for its interpretation of the statutes as a bar to the filing of new claims posthumously by the veteran's survivor, i.e., claims where no claim had been filed during the veteran's life or the claim had been denied and was not subject to reopening - "hypothetical entitlement" claims.  Id. at 1379-80.

The appellant was married to the veteran at the time of his death.  During his lifetime, the veteran did not establish service connection for any disabilities.  In August 2004, the Board found that a service connected disability did not cause or contribute substantially or materially to cause the veteran's death, nor was the veteran's death a result of VA hospitalization, or medical or surgical treatment.  A total disability evaluation based on individual unemployability had not been awarded to the veteran either.  Therefore, the veteran is not a "deceased veteran" for purposes of applying 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  Accordingly, the appellant's claim must be denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).

The record does not indicate that the appellant has specifically alleged that there was CUE in any final rating or Board decision.  As the appellant has not raised this issue, the Board concludes that no further action or consideration is warranted as to this particular portion of the 38 U.S.C.A. § 1318 (West 2002) analysis.

The Board acknowledges that the appellant generally argues that the veteran's heart disability was related to his service, and that this caused his death.  To the extent the appellant contends that this disorder rendered him totally disabled for at least 10 years before his death if a claim had been filed, such an allegation is tantamount to a "hypothetical claim" for entitlement, which is excluded from consideration.  NOVA II, 314 F.3d 1379-80.  Accordingly, the appellant's appeal is denied.

The Board notes that much of the analysis regarding 38 U.S.C.A. § 1318 claims occurred after receipt of the appellants claim and during the course of this appeal.  However, as discussed above, the Federal Circuit found that VA's actions in amending the regulations in question were interpretative, rather than substantive, in nature.  That is, the amendments clarified VA's earlier interpretation of the statute, which was to bar "hypothetical entitlement" claims. NOVA I, 260 F.3d at 1376-77.  In addition, the Federal Circuit found that VA was not bound by the prior Court decisions, such as Green and Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 in a way antithetical to the agency's interpretation and was free to challenge them, to include through the route of rulemaking.  Id. at 1374.  Thus, to the extent there has been any change in the law or regulations relevant to the claim, the changes are not of the material type that altered the appellant's rights, but rather clarified those rights.

Accordingly, for the reasons stated above, the Board finds that entitlement to DIC benefits is not warranted, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
·	Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

 
VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


 
VA FORM
MAR 2005 (RS) 	 4597	Page 2		 

